     2:20-cv-00097-RMG           Date Filed 10/05/20     Entry Number 40        Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Derrick Timothy Davis,               )
                                     )                   Civil Action No. 2:20-cv-097-RMG
                                     )
                      Plaintiff,     )
                                     )
       v.                            )                                  ORDER
                                     )
Bryan P. Stirling, Dennis Patterson, )
Ms. S. Jackson, Ms. Candi Cannon,    )
Jerry B. Adger, and Tommy Evans, Jr. )
                                     )
                      Defendants.    )
___________________________________ )

         This matter is before the Court upon the Report and Recommendation (“R & R”) of the

Magistrate Judge (Dkt. No. 32) recommending the Court summarily dismiss Plaintiff’s

Complaint without prejudice and without issuance and service of process and that the dismissal

count as a strike. For the reasons stated below, the Court adopts the R & R as the Order of the

Court.

I.       Background

         In 2016, Plaintiff was sentenced to a term of imprisonment for five years for each of the

following offenses: two counts of burglary in the second degree and one count grand larceny.

(Dkt. No. 6 at 5). One of the burglaries runs concurrently with the grand larceny sentence. (Id.)

The other burglary sentence is consecutive. (Id.) In his original Complaint, Plaintiff alleges that

while his aggregate jail time is ten years, his parole eligibility and max-out date should have

been calculated based on a five-year sentence. Due to this error, Plaintiff claims that he has been

held in prison for an unlawful amount of time. (Dkt. No. 1 at 6-8). He also seeks monetary

damages up to $170,000.00.


                                                    1
      2:20-cv-00097-RMG          Date Filed 10/05/20       Entry Number 40         Page 2 of 6




       On January 31, 2020, the Magistrate Judge issued an Order instructing Plaintiff that his

original complaint was subject to summary dismissal for failure to state a claim upon which

relief may be granted and that his claim for damages was barred pursuant to Heck v. Humphrey,

512 U.S. 477 (1991). (Dkt. No. 7). The Magistrate Judge gave Plaintiff an opportunity to

amend the complaint and cure the deficiencies.          Plaintiff filed an Amended Complaint on

February 27, 2020 alleging that he was being held beyond his sentence because his parole

eligibility and max-out date were improperly calculated.          (Dkt. No. 12).     Plaintiff sought

$170,000.00 in damages and release or redetermination of his parole eligibility or max-out date.

(Id. at 6). The Magistrate Judge issued an Order on April 24, 2020 reiterating that Plaintiff’s

amended complaint was subject to summary dismissal pursuant to Heck v. Humphrey, and

giving Plaintiff an opportunity to cure the deficiencies. (Dkt. No. 17). Plaintiff filed a Second

Amended Complaint alleging the same miscalculation of his parole eligibility and max-out date.

(Dkt. No. 23). In addition, in the second amended complaint, Plaintiff seeks compensatory

damages between $100,000.00 and $170,000.00 and requests release or redetermination of his

parole eligibility and max out date. (Id.)

       On September 2, 2020, the Magistrate Judge issued an R & R recommending the Court

summarily dismiss Plaintiff’s complaint without prejudice and without issuance and service of

process, and that the dismissal count as a strike. (Dkt. No. 32). On September 21, 2020,

Plaintiff filed Objections to the R & R. (Dkt. No. 38). The matter is ripe for the Court’s review.1




       1
        Plaintiff filed two separate actions alleging the same miscalculation of his parole eligibility
and max-out date. See C/A No. 2:20-cv-097-RMG and C/A No. 2:20-cv-0653-RMG-MGB. The
cases were consolidated under a single civil action number located at C/A No. 2:20-cv-097-RMG
and 2:20-cv-0653 was closed. (Dkt. No. 17 at 2); FED. R. CIV. P. 42(a)(2)
                                                       2
      2:20-cv-00097-RMG          Date Filed 10/05/20      Entry Number 40        Page 3 of 6




II.    Legal Standard

       A.      Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight. The responsibility to make a final determination remains with the Court.

See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1). This Court must make a de novo determination of those portions of the R & R

Plaintiff specifically objects. FED. R. CIV. P. 72(b)(2). Where Plaintiff fails to file any specific

objections, “a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal

quotation omitted). “Moreover, in the absence of specific objections to the R & R, the Court

need not give any explanation for adopting the recommendation.” Wilson v. S.C. Dept of Corr.,

No. 9:14-CV-4365-RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v.

Davis, 718 F.2d 198, 200 (4th Cir.1983). Plaintiff filed objections to the R & R and the case is

reviewed de novo.

       B.      Pro Se Pleadings

       This Court liberally construes complaints filed by pro se litigants to allow the

development of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v.

Kerner, 404 U.S. 519 (1972). The requirement of liberal construction does not mean that the

Court can ignore a clear failure in the pleadings to allege facts which set forth a viable federal

claim, nor can the Court assume the existence of a genuine issue of material fact where none

exists. See Weller v. Dep’t of Social Services, 901 F.2d 387 (4th Cir. 1990).


                                                     3
      2:20-cv-00097-RMG          Date Filed 10/05/20      Entry Number 40        Page 4 of 6




          C.     Failure to State a Claim

          Under 28 U.S.C. § 1915A, the Court is required to screen prisoner complaints and must

dismiss any complaint, or portions of complaints that are “frivolous, malicious, or fail[] to state a

claim upon which relief may be granted[,]” or seek relief from a defendant immune from such

relief.    The same standard applies to complaints filed by a plaintiff proceeding in forma

pauperis. 28 U.S.C.A. § 1915(e)(2). To state a claim, the complaint must state “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). In reviewing a complaint, the Court is obligated to “assume the truth of all facts alleged

in the complaint and the existence of any fact that can be proved, consistent with the complaint’s

allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000).

However, while the Court must accept the facts in a light most favorable to the non-moving

party, it “need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Id.




                                                     4
       2:20-cv-00097-RMG        Date Filed 10/05/20      Entry Number 40        Page 5 of 6




III.    Discussion

        After a thorough review of the second amended complaint, the R & R, and Plaintiff’s

objections to the R & R, the Court finds the Magistrate Judge comprehensively addressed the

issues and correctly concluded that Plaintiff’s second amended complaint should be dismissed.

Plaintiff attempts to bring a damages suit over an alleged error in the execution of his sentence.

The United States Supreme Court instructs that in order to recover damages for an allegedly

unconstitutional imprisonment, “[pursuant to 42 U.S.C.] § 1983 [a] plaintiff must prove that the

conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such a determination, or called into

question by a federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Heck, 512

U.S. at 486-87. Heck also instructs that “when a state prisoner seeks damages in a § 1983 suit,

the district court is to consider whether a judgment in favor of the plaintiff would necessarily

imply the invalidity of his conviction or sentence. If it would, the complaint must be dismissed

unless the plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” Id.

        The Magistrate Judge correctly determined that in this case, Plaintiff challenges the

length of his confinement and that a finding in his favor would imply he has been held past the

lawful limit of his sentence. Further, Plaintiff has not alleged or shown that the duration of his

confinement has been invalidated in one of the ways identified in Heck. In prior orders, the

Magistrate Judge indicated to Plaintiff that Heck bars a prisoner’s § 1983 suit seeking damages

for alleged sentence miscalculation that resulted in prison overstay. (Dkt. No. 7; Dkt. No. 17).

        As to Plaintiff’s request for release or redetermination of his parole eligibility and max-

out date, the Magistrate Judge appropriately reiterated that Heck instructs that “habeas corpus is


                                                    5
      2:20-cv-00097-RMG         Date Filed 10/05/20      Entry Number 40         Page 6 of 6




the exclusive remedy for a state prisoner who challenges the fact or duration of his confinement

and seeks immediate or speedier release, even though such a claim may come within the literal

terms of § 1983.” Heck, 512 U.S. at 481; see Lomax v. Ortiz-Marquez, 140 S.Ct. 1721, 1726

(2020) (holding that an in forma pauperis action that fails to state a claim upon which relief can

be granted may be dismissed without prejudice but still qualify as a “strike” under the Prison

Litigation Reform Act, 28 U.S.C. § 1915(g)). As such, Plaintiff’s second amended complaint is

dismissed for failure to state a claim upon which relief may be granted.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 32) as the Order of the Court and DISMISSES Plaintiff’s second amended complaint

without issuance and service of process, and the dismissal counts as a strike.

       AND IT IS SO ORDERED.



                                                     _s/Richard Mark Gergel_________
                                                     Richard Mark Gergel
                                                     United States District Judge

October 5, 2020
Charleston, South Carolina




                                                    6
